Citation Nr: 0217134	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-05 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs nonservice-connected 
disability pension, in the amount of $11,672.00, plus 
accrued interest.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1952 to 
February 1954.

This matter arises from a March 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the veteran's request for 
waiver of recovery of his VA indebtedness.  The veteran 
appealed this determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  He has also received adequate notice of the pertinent 
laws and regulations and an opportunity to present his 
arguments and contentions.

2.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

3.  There was no fault on the part of VA in the creation of 
the veteran's indebtedness.

4.  The veteran was at fault in the creation of his 
indebtedness in the amount of $11,672.00.

5.  Collection of the veteran's indebtedness would not cause 
him undue hardship or defeat the purpose of the VA benefit.  
The veteran did not rely on the nonservice-connected pension 
to relinquish a valuable right or incur a legal obligation, 
and failure to collect the indebtedness would result in an 
unfair gain to the veteran.


CONCLUSION OF LAW

Recovery of an overpayment of a nonservice-connected pension 
in the amount of $11,672.00, plus accrued interest, would 
not violate the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(a), 20.704 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The record indicates that the veteran has been appropriately 
notified of the legal criteria pertaining to, and the 
reasons and bases for his denial of, a waiver of recovery of 
his VA indebtedness in the RO's letter of April 2000 and the 
statement of the case (SOC) issued in May 2001.  He has also 
availed himself of the opportunity to present arguments 
regarding his claim in written statements to include his 
substantive appeal.  The veteran's assertions were 
specifically considered in both the Committee's decision of 
March 2000 and in the SOC.  Both the veteran and his 
representative have been presented with opportunities to 
argue his contentions and the applicable law and 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 
Robinette v. Brown, 8 Vet. App. 69 (1995); see also 
38 U.S.C.A. §§ 5302(a), (b).  The veteran was presented with 
the opportunity to request a hearing before VA on this 
matter in the VA Form 9 (Appeal to Board of Veterans' 
Appeals) and failed to do so.  Considering these facts, 
appellate review is appropriate at this time.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102-07 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).  This law substantially changed the 
duties VA has regarding notification and assistance to a 
claimant in many cases.  However, the United States Court of 
Appeals for Veterans Claims (Court) held in Barger v. 
Principi, 16 Vet. App. 132, 138 (2002), that the provisions 
of the VCAA do not apply to claims for waiver of recovery of 
VA indebtedness under Chapter 53 of Title 38 of the United 
States Code.  Thus, consideration of the duties required by 
VA under the VCAA would not be appropriate in present case.


Waiver of Recovery

In a rating decision of June 1978, the veteran was awarded a 
nonservice-connected pension on the basis of his wartime 
service and the severity of his multiple disabilities.  A 
review of the claims file reveals that beginning in a letter 
issued in June 1979 that he was informed of his 
responsibility to "immediately" report any future changes in 
his income.  In numerous letters issued to the veteran over 
the next two decades he was repeatedly notified of the 
requirement to promptly report any change in his income.  In 
February 1983 and May 1991, the veteran was notified by VA 
that he had received an overpayment of his pension benefits 
due to changes in his income.  In August 1991, the Committee 
informed the veteran that his request for a waiver of 
recovery of the indebtedness assessed in May 1991 had been 
granted under the principle of equity and good conscience.

On February 12, 1999, VA received a written statement from 
the veteran in which he reported that he had been awarded 
benefits from the Social Security Administration (SSA).  In 
letters from the SSA attached to the statement it was noted 
that the veteran was entitled to monthly retirement benefits 
beginning in July 1997.  The veteran claimed that his 
statement of February 1999 was the fifth time he had 
attempted to notify VA of his change in income.  He 
requested at that time that if the SSA income resulted in an 
overpayment that recovery of this indebtedness be waived.

By letter of August 1999, VA notified the veteran of the 
changes to his monthly nonservice-connected pension benefit 
due to his SSA income.  He was notified by letter of 
September 1999 that these changes had resulted in an 
overpayment of pension benefits of $11,672.00.  His award 
was adjusted as of April 1998.

The veteran requested a waiver of recovery of his VA 
indebtedness in February 2000.  He alleged that he had 
attempted to notify VA of his SSA income in writing on five 
different occasions prior to February 1999.  The veteran 
contended that recovery of his indebtedness would result in 
a severe financial hardship and would defeat the purpose of 
the pension benefit.

Attached to the February 2000 statement was a VA Form 20-
5655 (Financial Status Report).  The veteran's reported 
monthly income from Social Security, minus a Medicare 
premium, was $555.50.  The veteran also reported $159.00 
monthly income from "pension, compensation, or other 
income."  His total monthly income was $714.50.  He had 
$607.50 in monthly expenses due to rent, food, utilities, 
automobile insurance, gasoline, use of a storage unit, 
clothing, and "hygiene."  His net monthly income exceeded 
his monthly expenses by $107.00.  The veteran's assets 
include $800.00 in a back account, $200.00 cash on hand, a 
1969 model year automobile worth $500.00, and a house 
trailer (his primary residence) worth $3,000.00.  He 
reported that he had no debts.  The veteran contended that 
he could afford to pay $50.00 a month toward his VA 
indebtedness.  

In his notice of disagreement of December 2000, the veteran 
asserted that he currently received monthly income from SSA 
in the amount of $570.00.  This amount was verified in an 
attached letter from the SSA.  He claimed that he had 
recently been charged $170.00 for emergency medical care and 
had to stop using his automobile because he could no longer 
afford gasoline and insurance.  It was contended that 
repayment of his VA indebtedness imposed a great hardship on 
him.  The veteran requested that his monthly repayment 
amount be reduced to $25.00.

The veteran submitted a written statement in May 2001 that 
informed VA that "after selling all [his] things to try and 
get by," he had obtained part-time employment.  He reported 
that his take home pay from this work was a monthly income 
of $400.00.

In his substantive appeal of June 2001, the veteran claimed 
that he had sent letters to VA in March and April 1998 
notifying it that he was in receipt of SSA retirement 
benefits.  It was indicated that these letters had not been 
returned by the U. S. Postal Service.  He reported that he 
had hand delivered another written notice directly to VA 
personnel at the RO in June 1998.  The veteran concluded:

I had no right to spend the money but I 
needed expensive glasses, child support 
and just to live.  The temptation was 
more then I could handle after awhile.  
It felt good just to meet my expenses.  
(Sic)

Any indebtedness of a veteran can be waived only when the 
following factors are determined to exist:  1) There is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in 
obtaining the waiver; and, 2) collection of such 
indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  Thus, a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee concluded that the facts in this case do not show 
the presence of any of the preceding factors and the Board 
agrees with that conclusion.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether or not waiver of recovery of the VA indebtedness is 
warranted on the basis of equity and good conscience.

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.
(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.
(3).  Undue hardship.  Whether 
collection would deprive the debtor or 
his or her family of basic necessities.
(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery 
would nullify the objective for which 
benefits were intended.
(5).  Unjust enrichment.  Failure to 
make restitution would result in an 
unfair gain to the debtor.
(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c); 38 C.F.R. § 1.965(a).

The veteran argues that he had notified VA on at least five 
occasions prior to February 12, 1999 that he was in receipt 
of SSA benefits.  In essence, an argument of fault on the 
part of VA.  A review of the claims file does not 
substantiate that the veteran made such notifications.  He 
has failed to present any evidence of such notification 
other than his bald allegations.  According to the 
presumption of administrative regularity, government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption.  See Clemmons v. West, 206 
F.3d 1401, 1403-04 (Fed. Cir. 2000).  As there is no 
evidence of record that would corroborate the veteran's 
claim that he submitted repeated notification of the award 
of his SSA benefits prior to February 1999, the Board must 
find that such notification was not received by VA until 
February 12, 1999.  In addition, numerous VA letters sent to 
the veteran since September 1978 instructed him to timely 
report any changes in his financial situation.  Thus, the 
Board finds that the veteran was in fact properly informed 
of the need to promptly report any changes in his income.  
In fact, the veteran acknowledged in his substantive appeal 
received in June 2001 that he knew at the time of his award 
of SSA benefits that he did not have a right to keep the 
proceeds of his VA pension.  

The Board does not accept his assertion of multiple prior 
notifications of his receipt of benefits.  The undersigned 
finds no fault on the part of the VA in the creation of the 
veteran's indebtedness.  As noted above, he received 
appropriate notification of his responsibilities in 
reporting his income and the calculations of this 
indebtedness appear accurate.  Recovery of this overpayment 
would not defeat the purpose of the extended VA benefit.  
The nonservice-connected pension was to insure that a 
wartime veteran maintained a minimum income above the 
poverty threshold.  As the veteran is shown to maintain this 
level of income through SSA benefits and part-time 
employment without the assistance of VA pension, the 
creation of his indebtedness did not defeat the purpose of 
the program.  As the veteran did not abide by 
responsibilities to effectively report his income, allowing 
him not to repay his VA indebtedness would unjustly enrich 
him when compared to other VA beneficiaries who are unable 
to acquire earned income.  Finally, the veteran has not 
claimed that his reliance on the nonservice-connected 
pension resulted in him relinquishing a valuable right or 
incurring a legal obligation.

It has been contended by the veteran that recovery of his VA 
indebtedness would cause an undue financial hardship that 
would result in the lose of necessities of life.  A review 
of the veteran's finances as detailed in the FSR of February 
2000 indicate that after subtracting his monthly expenses 
the veteran is left with a monthly income of $107.00.  In 
addition, the veteran reported in May 2001 that he had 
acquired part-time employment which earned him an additional 
monthly income of $400.00.  Thus, the veteran does have a 
sufficient monthly income to afford to make some type of 
monthly payment on his VA indebtedness.  Based on the 
financial evidence submitted in January 2000 and May 2001, 
it appears the veteran has income not only to meet the 
necessities of life, but also a minimal surplus of income.  
That is, even with the reported expenses of gasoline and 
automobile insurance, his monthly income would exceed his 
monthly expenses by approximately $500.00.  The veteran did 
report a one time out-of-pocket emergency medical expense, 
but he has not indicated that such expenses are on going and 
the evidence does show that he his entitled to Medicare.  In 
any event, the veteran has reported surplus income and, at 
least in February 2001, money in a bank account of $800.00.  
This appears to be more than enough to pay the reported out-
of-pocket medical expenses.  Thus, the repayment of his VA 
indebtedness would not cause him an undue hardship by 
depriving him of basic necessities.

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the veteran's nonservice-connected 
pension indebtedness in the amount of $11,672.00, plus 
accrued interest.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the most probative evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $11,672.00, plus accrued 
interest, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

